Appeal by the People (1) from an order of the Supreme Court, Kings County (Greenberg, J.), dated November 4, 2002, which granted the defendant’s motion to dismiss the indictment, and (2), as limited by their brief, from so much of an order of the same court dated November 26, 2002, as, upon reargument, adhered to the prior determination and denied that branch of their motion which was for leave to submit the charges to another grand jury.
Ordered that the appeal from the order dated November 4, 2002, is dismissed, as that order was superseded by the order dated November 26, 2002, made upon reargument; and it is further,
Ordered that the order dated November 26, 2002, is affirmed insofar as appealed from.
Contrary to the People’s contention, the evidence before the grand jury was not legally sufficient to establish the offenses charged or any other lesser-included offense (see CPL 210.20 [1] [b]; cf. People v Bello, 92 NY2d 523 [1998]). Further, the court providently exercised its discretion in denying that branch of the People’s motion which was for leave to submit the charges to another grand jury (see CPL 210.20 [4]; People v Morris, 93 *433NY2d 908 [1999]). Ritter, J.P., Goldstein, Luciano and Crane, JJ., concur.